Case 5:19-cv-01320 Document 1 Filed 11/08/19 Page 1 of 4




                                                     SA-19-CV-1320
Case 5:19-cv-01320 Document 1 Filed 11/08/19 Page 2 of 4
Case 5:19-cv-01320 Document 1 Filed 11/08/19 Page 3 of 4
Case 5:19-cv-01320 Document 1 Filed 11/08/19 Page 4 of 4




              7th




                         4
            Case 5:19-cv-01320 Document 1-1 Filed 11/08/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Petitioner,            )
                                                     )
V.                                                   ) CIVIL ACTION NO. SA-19-CV-1320
                                                     )
$7,009.00, MORE OR LESS, IN UNITED                   )
STATES CURRENCY,                                     )
                                                     )
                              Respondent.            )

                         APPENDIX A, FACTS IN SUPPORT OF
                       VERIFIED COMPLAINT FOR FORFEITURE


     1. In 2019, Drug Enforcement Administration (DEA) agents were conducting a joint

        investigation with the Texas Department of Public Safety (TXDPS) and San Antonio

        Police Department (SAPD). The investigation is of a drug trafficking organization (DTO)

        that is believed to be a distributor of cocaine in and around the San Antonio, Texas area.

                                      INITIAL INVESTIGATION

     2. On January 2, 2019, law enforcement officers from TXDPS and SAPD conducted

        surveillance based on information obtained from recorded conversations of individuals

        involved in the DTO. The conversation involved a Robert Tyronne Williams (hereinafter

        referred to as WILLIAMS) and a female, later identified as Brandie Reanne Nelson

        (hereinafter referred to as NELSON), discussing meeting for the purpose of conducting a

        drug transaction. Law enforcement officers arrived at the suspected meeting location and

        observed WILLIAMS meet with occupants, to include NELSON, of a blue Dodge Charger.

        The officers observed NELSON exit the Charger and get into William’s vehicle. Moments

        later, NELSON exited the vehicle and returned to the Charger.
        Case 5:19-cv-01320 Document 1-1 Filed 11/08/19 Page 2 of 5



3. Once the vehicle departed, TXDPS Troopers conducted a traffic stop of the listed vehicle

   on Interstate 35 Frontage Rd., San Antonio, TX. During the traffic stop a TXDPS Trooper

   observed a large, clear bag containing a white powdery substance get thrown from the

   passenger side of the Charger. It was later determined that the bag contained 264 grams of

   cocaine. Both NELSON and Ossie Fields (hereinafter referred to as FIELDS) were

   arrested and booked on state charges for manufacture or delivery of controlled substance

   and tampering with physical evidence. The charges were later dropped in favor of federal

   prosecution via an indictment discussed in more detail infra.

                     FEDERAL ARREST OF NELSON AND FIELDS

4. On May 15, 2019, an Indictment was returned by a federal grand jury in the Western

   District of Texas against both NELSON and FIELDS under cause number SA-19-CR-369-

   XR for Conspiracy to Possess with Intent to Distribute 500 grams or more or detectable

   quantity of methamphetamine, and 5 kilograms or more of cocaine. Thereafter, arrest

   warrants were obtained for both NELSON and FIELDS. On May 29, 2019, DEA, Task

   Force Officer (TFO) David Ricks and DEA Special Agent (SA) Mark Perry, assisted by

   SAPD, and executed an arrest warrant for both NELSON and FIELDS at a residence

   located on North Santa Rosa Street, San Antonio, TX. Upon entry of the residence,

   NELSON was found to be the sole occupant at the location, and was arrested without

   incident. During the entry, in plain view, a small clear plastic baggie of crack cocaine

   along with a Springfield Armory XD-40 .40 caliber Semi-auto Pistol, Serial Number:

   GM165001 was observed on the kitchen counter.

5. With the narcotics evidence that was observed, SAPD Officer Kris Newman obtained a

   State Search Warrant. SAPD Officer Kris Newman applied for and received a State of



                                           2
        Case 5:19-cv-01320 Document 1-1 Filed 11/08/19 Page 3 of 5



   Texas County of Bexar Search Warrant signed by Magistrate Carla Obledo on May 28,

   2019. On May 29, 2019 the State Search Warrant was executed, during the search of the

   kitchen, a plastic baggie containing (4) four plastic baggies of crack cocaine and an

   undetermined amount of U.S. Currency. The currency was seized from the drawers. In the

   bedroom chest of drawers, more U.S. Currency, was discovered. From Nelson's purse, a

   plastic baggie containing marijuana and (3) three IPhones from the kitchen table were

   seized. No K-9 was utilized. A total amount of 158 grams of crack cocaine was found in

   the residence.

6. The Respondent Currency was determined to be in the amount of $7,009.00 and was seized

   for forfeiture.

7. A review of NELSON’s reported wages determined that for 2017 she had $38.50 in wages

   reported. No other recorded wages for Nelson before 2017 or after 2017 were discovered.

8. On August 23, 2019, DEA received a timely administrative claim from NELSON for the

   Respondent Currency. As part of NELSON’s interest for the Respondent Currency,

   NELSON stated in her claim to DEA that the Respondent Currency were proceeds obtained

   from the sale of her 2015 Chevrolet Cruze VIN# 1G1PG5SB9F7280337 to Stephen

   Jenkins. Furthermore, NELSON provided a bill of sale in the same of amount of the

   Respondent Currency dated on May 15, 2019 and with signatures from both NELSON and

   Stephen Jenkins. Upon a preliminary investigation of the claim submitted by NELSON, it

   was determined that NELSON renewed on the vehicle registration, for the 2015 Chevrolet

   Cruze, in August of 2019. This renewal took place 3 months after the alleged sale in

   NELSON’s claim.




                                          3
        Case 5:19-cv-01320 Document 1-1 Filed 11/08/19 Page 4 of 5



9. On October 25, 2019, DEA SA David Galvan, DEA SA Brian Schroeder and TFO Chris

   Martinez interviewed Stephen Rodriguez Jenkins (hereinafter referred to as JENKINS)

   regarding the alleged sale of a vehicle that JENKINS purchased from NELSON.

10. JENKINS stated that he and NELSON met when he moved to Texas and they are good

   friends. JENKINS stated that he purchased a 1999 red Chevrolet 4-door, from NELSON,

   in August of 2019. JENKINS stated that the red Chevrolet was the only vehicle that

   JENKINS has ever purchased from NELSON. JENKINS escorted agents to the parking

   lot to see the 1999 red Chevrolet 4-door. SA Galvan took photographs of JENKINS' Texas

   identification and the 1999 red Chevrolet 4-door. The 1999 red Chevrolet was bearing

   VIN: 3G1JF5245XS811272. JENKINS stated that NELSON was working on a bill of sale,

   payment requirements and getting the red 1999 Chevrolet registered in JENKINS name.

   At that time, JENKINS stated that he paid NELSON a total of $450.00.

11. For the above stated reasons and in consideration of the totality of the circumstances, the

   evidence demonstrates that: recorded conversations between NELSON and WILLIAMS

   establish NELSON’s involvement in the sale of narcotics. During a traffic stop on January

   2, 2019, NELSON was arrested for manufacture or delivery of controlled substance, after

   it was discovered that a bag containing cocaine was tossed from the passenger side of the

   vehicle. The state charges were subsequently dropped in favor of federal prosecution. On

   May 15, 2019, NELSON was indicted in cause number SA-19-CR-369-XR for Conspiracy

   to Possess with Intent to Distribute 500 grams or more or detectable quantity of

   methamphetamine, and 5 kilograms or more of cocaine. An arrest warrant was issued for

   NELSON and during the execution of the warrant a small amount of crack cocaine along

   with a firearm was found in plain view. That led law enforcement to obtain a state search



                                            4
        Case 5:19-cv-01320 Document 1-1 Filed 11/08/19 Page 5 of 5



   warrant for the residence. During the execution of the search warrant a total amount of 158

   grams of crack cocaine was found in the residence. The Respondent Currency was also

   discovered and determined to be in the amount of $7,009.00. It was seized for forfeiture.

   NELSON, then filed an administrative claim for the Respondent Currency. In the claim

   NELSON claims that the Respondent Currency is from the sale of a 2015 Chevrolet Cruze

   VIN# 1G1PG5SB9F7280337 to Stephen Jenkins. Subsequent investigation established

   that the sale did not take place.

12. Therefore, the facts reasonably establish that the Respondent Currency represents proceeds

   from NELSON’s illegal narcotic activities in violation of Title 21 U.S.C. § 801. et. seq.

   The Respondent Currency is thereby subject to civil forfeiture pursuant to Title 21 U.S.C.

   § 881 (a)(6).




                                            5
Case 5:19-cv-01320 Document 1-2 Filed 11/08/19 Page 1 of 2




                                                     SA-19-CV-1320




               8
Case 5:19-cv-01320 Document 1-2 Filed 11/08/19 Page 2 of 2
Case 5:19-cv-01320 Document 1-3 Filed 11/08/19 Page 1 of 2




                                                     SA-19-CV-1320




                                                              8
Case 5:19-cv-01320 Document 1-3 Filed 11/08/19 Page 2 of 2
Case 5:19-cv-01320 Document 1-4 Filed 11/08/19 Page 1 of 2




                                                      SA-19-CV-1320




                                                                8
Case 5:19-cv-01320 Document 1-4 Filed 11/08/19 Page 2 of 2
Case 5:19-cv-01320 Document 1-5 Filed 11/08/19 Page 1SA-19-CV-1320
                                                      of 1
